Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/07/2022 has been entered. Claims 1 and 7 have been amended. Claims 1-8 remain pending in the application.
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 	Regarding claim 1, applicant’s amended language states “has an opening at an upper part thereof and the opening is configured such that the arm can be inserted into or pulled out from the arm insertion groove part in the vertical direction through the opening”. Applicant argues that the combination of Yoshida and Fuji does not disclose an opening at an upper part of the arm insertion groove part (See remarks filed 06/07/2022 at Pgs. 5-6). Applicant asserts that the movable portion of Fuji would cover the portion where a user would rest their arm. Examiner notes that Fuji does partially cover the resting surface for a user’s arm, however, the movable portion of Fuji would still allow a user to put their arm directly down upon the treatment surface and then slide their arm forward. Furthermore, claim 1 does not require “the vertical direction” to be 90o relative to a horizontal placement surface (41). Hence, the user could also insert their arm at an angled vertical direction without pausing and still rest their arm completely on the surface. Accordingly, examiner finds that the combination of Yoshida and Fuji still renders obvious the amended language of claim 1. 
	Regarding claim 7, applicant’s amended language states “the expansion/contraction parts is fixed at least at a lower end part thereof to a lower part of the inner side surfaces of the arm insertion groove part”. Applicant argues that Fig. 6 of Yoshida demonstrates the airbag is fixed to the bottom surface, while the instant application has an airbag attached to a lower part of the inner side surface (remarks at Pg. 7). However, applicant’s argument is not commensurate with the scope of the claim. The amended claim language merely requires the airbags to be fixed at least at a lower end part to a lower part of the inner side surfaces”. As amended, the claim merely requires attachment as long as the airbag is fixed on the lower end of the sidewall. There is no preclusion from the airbag also being fixed to the base as well. Therefore, examiner notes that the amended language is still rendered obvious by the combination of Yoshida and Fuji. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2017221744A to Yoshida (hereinafter “Yoshida”) in view of US2006/0142676A1 to Fujii et al. (hereinafter “Fujii”). The English translation of JP2017221744A is being referenced in rejections.
Regarding claim 1, Yoshida discloses a chair-type massage machine comprising an arm treatment portion that treats an arm, wherein the arm treatment portion includes (Fig. 1 chair type massage machine 100; armrest portions 3A and 3B): 
	an arm insertion groove part that is capable of housing the arm therein and has an opening at an upper part thereof and the opening is configured such that the arm can be inserted into or pulled out from the arm insertion groove part in the vertical direction through the opening (Fig. 2 armrest portion 3A houses the arm and open at the top; Examiner notes the opening at the top allows a user to insert the arm in a vertical direction); and 
	one or a plurality of expansion/contraction parts that are disposed in the arm insertion groove part and are capable of alternately expanding or contracting by use of air, the arm insertion groove part includes ((Fig. 3 inflatable bags 41, 42, 51, 52; Paragraph 0030 discloses the inflatable bags expand or contract with timings of synchronization or with different timings): 
	a placement surface on which the arm is placed (Fig. 2 placement unit 30 supports user’s arm); a pair of inner side surfaces that are disposed on an upper side of the placement surface and face each other around the arm placed on the placement surface (Fig. 2 inner wall portions 31, 32).
	Yoshida does not disclose a chair-type massage machine wherein an inclined side surface that is disposed so as to be continuous with an upper end of one of the pair of inner side surfaces and is inclined toward the other of the pair of inner side surfaces along an upward direction, and at least one of the expansion/contraction parts is at least partly disposed along the inclined side surface. However, Fujii demonstrates it was known in the art before the effective filing date of the claimed invention to use a massager that has an inclined upper end surface and an airbag disposed thereon (Fig. 36 movable portion 353 is inclined the opposite armrest inner surfaces and the support base 352 is joined to the movable portion 353; Examiner interprets the coupling of two pieces to make a piece continuous.; Fig. 36 air bags 359 are disposed along the movable portion 353; Examiner also notes that the movable portion would not prevent the user’s arm from moving in a downward vertical direction to rest their arm on the placement unit of Yoshida).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the armrest of Yoshida to further include the upper end massager having an inclined surface and airbag, as taught by Fujii, to provide reciprocating movement at a top surface of the user’s forearm (Paragraph 0332). 
Regarding claim 2, Yoshida in view of Fujii discloses the chair-type massage machine according to claim 1, but Yoshida does not disclose wherein at least one of the expansion/contraction parts is formed by overlaying on each other a plurality of bag bodies that are capable of alternately expanding or contracting by use of air. However, Fujii demonstrates it was known in the art before the effective filing date of the claimed invention to use multiple bag bodies overlaying each other (Fig. 36 air bags 359 there are multiple layers of airbag bodies; Paragraph 0324 discloses the airbags are capable of alternately expanding or contracting).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use overlaid bag bodies, as taught by Fujii, to allow further control of the massaging strength (Paragraph 0330).   
Regarding claim 3, Yoshida in view of Fujii discloses the chair-type massage machine according to claim 1, and Yoshida as modified by Fujii further discloses wherein the at least one of the expansion/contraction parts disposed along the inclined side surface is disposed also along the one of the pair of inner side surfaces (Fujii teaches the airbags disposed along the inclined surface via Fig. 36 air bags 359, and Yoshida teaches the airbags disposed along the pair of inner side surfaces via Fig. 3 inflatable bags 41, 42, 51, 52), and a part of the at least one of the expansion/contraction parts, which is disposed along the inclined side surface, is configured to expand more largely than a part of the at least one of the expansion/contraction parts, which is disposed along the one of the pair of inner side surfaces (All of the airbags of Yoshida and Fujii may be alternately expanded or contracted, and thus the inclined surface airbag of Fujii is capable of being inflated to a larger size than the airbag of Yoshida on the inner side surface).
Regarding claim 4, Yoshida in view of Fujii discloses the chair-type massage machine according to claim 1, and Yoshida further discloses wherein at least one of the expansion/contraction parts is at least partly disposed along the one of the pair of inner side surfaces (Fig. 3 inflatable bags 42, 52).
Regarding claim 5, Yoshida in view of Fujii discloses the chair-type massage machine according to claim 1, and Yoshida further discloses wherein at least one of the expansion/contraction parts is at least partly disposed along the other of the pair of inner side surfaces (Fig. 3 inflatable bags 41, 51).
Regarding claim 6, Yoshida in view of Fujii discloses the chair-type massage machine according to claim 1, but Yoshida does not disclose wherein at least one of the expansion/contraction parts is at least partly disposed along the placement surface. However, Fujii demonstrates it was known in the art before the effective filing date of the claimed invention to use an air bag which is along an arm placement surface (Fujii at Fig. 8 air bag 48). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement surface of Yoshida to include an airbag, as taught by Fujii, to provide pressure stimulation to the bottom side of the user’s forearm (Paragraph 0156).
Regarding claim 7, Yoshida in view of Fujii discloses the chair-type massage machine according to claim 1, and Yoshida further discloses wherein at least one of the expansion/contraction parts is fixed at least at a lower end part thereof to a lower part of the inner side surfaces of the arm insertion groove part (Fig. 6 air bag 51 is fixed at a lower end part of the armrest portion; See annotated figure 6; Examiner notes that the airbag is fixed to both inner surface 31 and bottom portion 34 and thus is fixed against a lower part of the inner side surface).

    PNG
    media_image1.png
    476
    638
    media_image1.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Fujii, as applied to claim 1 above, and further in view of US20080091129A1 to Chen (hereinafter “Chen”).
Regarding claim 8, Yoshida in view of Fujii discloses the chair-type massage machine according to claim 1, but does disclose wherein the other of the pair of inner side surfaces bulges outward at an intermediate part thereof in an up-down direction as viewed from inside of the arm insertion groove part. However, Chen demonstrates it was known in the art before the effective filing date of the claimed invention to use a massager that bulges outward at an intermediate part of its inner side surface (See annotated Fig. 6).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner wall of Yoshida to have a bulge, as taught by Chen, to make the user more comfortable by following the contours of their body. 

    PNG
    media_image2.png
    576
    866
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20070273180-A1 to Tanizawa; US-20140159454-A1 to Furutani; and WO-2004024054-A1 to Fujii.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                     


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785